Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page1of9

(Page 1 of .8) -

confidential
Matt Murrell
Baker Donelson

IRROMISSOR¥ NOTE

ise Mati fiber ue:
j2-F08-09:2003;
aro for Lender's use
. fam above contaly
Borrower: KURRIN & RICHARDS, (NC, (TIN:

225 SOUTH JACKSON STREET
BELLEVILLE, IL 62229

 
 
  
 

 
   
      
  
  
 

 

ION PLANTERS BANK, NATIONAL ASSOCIATION

S]. LOUIS PRIVATE BANKING “x
6142 MARYLAND AVENUE, SUITE 207

CLAYTON, MO 63125

 

 

 

ONION PLANTERS BANK
Principal Amount: §200,000.00 CérilnhBatmad.258%on Date of Note: August 9, 2002

PROMISE TO PAY. KURRIN & RICHARDS, INC, (“Borrower”) promises to pay to UNION PLANTERS BANK, NATIONAL ASSOCIATION
("Lender"), or order, in Lawful money of the United States ef America, the principal amount of Two Hundred Thousand & 00/100 Dollars
($200,000.00) or s0 much as may be outstanding, together with Interest on the unpald outstanding princtpa! balance of each advance. Interest
Shall be calculated from the data of each advance until repayment of each advance.

PAYMENT. Borrower will pay this lon In ono payment of all 9 principal plus afl unpald on Auguat 9, 2003, In
addition, Borrower will pay reguiar ly pay of all unpald L due as of gach paymont date, tomber 9,
2002, with all subsequent Interest payments to be due on the samo day of each month aftor that. Uniess otherwise agreed or required by
@ppileable law, payments will be zppllod firat to accrued unpald Interest, then to principal, and any remaining amount! to eny unpald collection
Costs end late charges. The annual interest rate for this Note Is computed on s 345/360 basis; that Is, by applying the ratlo of the annual
interest rate over a year of 360 days, multiplied by the outstanding Principal balance, multiplied by the actual number of days the principal
balanca Is outstanding. Borrower will pay Lender af Lender's address shown above or at such other place as Lender may dealgnate in writing,

VARIABLE INTEREST RATE. ‘Tho Interest rato on this Noto is subject to chango from time to tina based on changes In an indapandont Indax which
's tha the highest base rate on corporate loans at large U.S. Money Centar Commorcla] Banks that Tho Wall Streat Joumal pubiishos as the prime rato.
(the “Index”. The Indax is nol nocassariy the lowest rato charged by Lander on its loans. If the tndex bocomes unavailable during the tenn of this
loan, Lendor may designate a substhute index eter notice to Borrower. Lender wil tal Borrower tha currant Index rato upon Borrower's request. The
Interest rate change wil not occur more often than each day. Borrower understands that Lander may make loans based on othor rates as well. Tho
Index currently Is 4.750% por annum, The interes! rate to be applied to the unpaid principal balance of this Note will be at @ rate of 1.000
percentage palnt over the Index, resulting in en Initial rate of 5.750% per annum, NOTICE: Under fe clrourratances wil the interest rate on this
Nate be more than the maximum rate allowed by applicable law,

PREPAYMENT. Borrower may pay without penalty all or @ postion of the amount owed earlier than it is dus. Early payments will not, unless agrecd to
by Londar in writing, relleve B of B F's obligation to to make pay of accrued unpaid interest, Rather, earty payments wil
teduce the principal balance due. Borrower agreos fot to send Lendor payments marked "paid in full", "without recourse", or similar language. If
Borrower sends Such a payment, Lander may accept it without losing any of Londar’s rights under this Note, and Borrowor wil remain obligated to pay

 

 

 

any further amount oveed to Lendor, All writton ts, including any check or other payment Instrument thal
indicates thal the payment constitutes “payment In full of tha amourd owed or thal Is with other ov Limi Or as full saltistacti
ote amount must be mailed o: delivered to: UNION PLANTERS BANK, NATIONAL ASSOCIATION: ST. LOUIS PRIVATE BANKING; 8142

disputed
MARYLAND AVENUE, SUITE 207; CLAYTON ,MO 69125,
LATE CHARGE. Ua payment is 11 days or more late, Borrower wil be chy

INTEREST AFTER DEFAULT. Upon dotauit, Including fature to pay?
increase tho varlable Interest rata on this Nota to 4,000 percentapap
by appticablo law, Ye

CEFAULT. Each of the following shall constitute an ayg
Payment Default. Borrower fails to make any p

Other Defautts. Borrower fails to
the related documonts or to comply
Lender end Borrower.

1
False Stalements, Any waranty, repros
oF tha rolated documents ts false or mis! mat
at any time thereattor, a(t

god 6.000% of the unpaid portion of tho regularly scheduled payment

a] maturity, Londer, at its opton, may, if permitted under applicable law,
Index. The interest rate wil nol exceed the maximum rate permitted
%

  
  
   
 
 
  
   
  
  

Note:

contulnod in any otter agreement between

Lender by Borrower or on Borrower's behalf under this Note
br at the tina made or furnished or bocomes false or misieading

 
 
 
  

Insolvency. The dissolution or termination of 8 rere t 8 ay /g7}0Ng business, tha insolvency of Borrower, the appointment ol a receiver
for any part of Borrower's property, any 4 z ticuenalt ot croditora, any type of crodiior workout, or tha commencement of any
Proceeding under any bankruptey or inso oy —

Croditor of Forfeiture Proceedings. foreclosure or forlollura proceedings, whether by judicial proceeding, sail-halp,

fapossassion or any othor muthod, by an or by any governments! agoncy against any collateral socuring the loan, This
includ hort of ary of Soreenh with Lender, However, this Evont of Detevit shall not epply

ag eo
there Is 0 good faith dispute by Borrower as validity or ransonablenass of tho claim which ts tha basis of tha creditor or forteltura
and if Borrower gives Lendar written notice 8! the creditor or forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, Ih an amount determined by Lender, in its sole discration, as being an adequate reserve of bond for the dispute.
Events Affecting Guarantor, Any of tha preceding events occurs with respoct to any G of any of the indebtedness or any Gi dies
or becomes incompetent, or revokes or disputes the of, oF fabgity under, any gusranty of the indebtedness evidenced by this Nota, In tho
event of a death, Lender, af Its option, may, but shall nat ba required to, permit the Guarantor’s estate to assume unconditionally the obligations
arising under the guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event o! Defautt,
Chango In Ownership. Any change In ownarship of twenty-five percent (25%) or more of the common stock of Bosrowor,
Adverse Change. A material adverso change occurs in Borrower's financial condition, or Lender belisves the prospect of payment or
performance of this Noto is impaired.
insecurity. Lender in good fain belleves Itsalf Insecure.
Cure Provisions. any ¢ofaull, other than a default In payment & curable and if Borrower has nol been given a notice of o bresch of the seme

Sestteudeen iets bots cer Sore sin otek aon oes Se wee eatin fen ee Horne eee
rocelving written natica from Lender cure of such dalauwit (1) cures the dofaull 8; OF cure

more than fittaen (15) days, inrodiately Wilane steps which Lender doems in Lender's sole discretion to be sufficient to cure the default and
L i inugs and complotes all and steps sufficiont to produce compliance as soon as roasonably practical,

LENDER'S RIGHTS. Upon default, Lender may declara the entle unpaid principal balance on this Note and all accrued unpaid interost immediately
duo, and thon Borrower will pay thal amount.
COLLATERAL, Borrowor acknowlodges thls Note Is secured by A REAL ESTATE DEED OF TRUST DATED MARCH 2, 1998, AN ASSIGMENT OF LIFE
POLICY AS COLLATERAL DATED DECEMBER 12, 1988, AND A COMMERCIAL SECURITY AGREEMENT DATED JULY 12, 1868.

‘8 FEES; . Lendar ena someone elso to collect this Note 4 Borrower does nol pay, Borrower wil pay Lander
ATTORNEY: EXPENSES y hiro or pay hip wm bas Coe

twa, utngatomeys lee er expeasnk brkniey pocamings facie eats to moaly 7 veeus any Soria bay orton nd

@ppeals, (1 not prohibited by applicable law, Borrower also wil pay any court costs, In addition to all sums provided by law.

JURY WAIVER. Lender and Borrower hereby walve the right to any fury trial in any action, proceeding, or counterclaim brought by olther

Lender or Borrower against the other.

GOVERNING LAW. This Note will be governed by, construod and enforced In accordance with federal law and the laws of tho Stale of

Missourl, This Noto has been accepted by Lender In the State of Missouri,

CHOICE OF VENUE, a there is a lawsuit, Borrower agrees upon Lender’s roques! to submit to the jursdiction of the courts of ST. LOUIS County, State

of Missourl,

DISHONORED ITEM FEE. Borrower wil pay a loa to Lender of $15.00 4 Borrower makes a@ payment on Borrower's foan and the chack or

preauthorized charge with which Borrowor pays is later dishonored,

RIGHT OF SETOFF. Yo the extent pormitied by applicable a eeaana a right of seloff in ell Borrower's accounts with Lender (whether
‘0

Matt Murrell EXHIBIT
Baker Donelson
Nov 16, 2016 16:58

 
(Page 2 of 8)

Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page 2of9

confidential
Matt Murrell

OTE
oan Nofiia SRO, Page 2

checking, savings, or: ame other account), This Includes all accounts Borrower holds jointly with someone elsa and all accounts Borrower may open In
the fulure, However, iis does not includa any IFLA or Keogh accounts, or cc eae ates udstekorectetae ariel ach r
rpg pl di-m io tong gala trans od tsarage pia pach eae all sums owing on the Indebtedness against any and all such accounts,
end, af Lender's option, to administratively freeze all such accourts to allow Lander fo protect Lender's charge and satoff rights provided in this

paragraph.

UNE OF CREDIT. ihis Note‘evidences a revolving line of crediL COE SS Te IN Oy bk Bees © te eee»

this paragraph. Lander may, but need not, require thal all oral requests be confirmed in writing. All communications, instructions, or directions by

lolephone or otherwise to Lendar are to be directed to Lender's alfica shown above, The following person currently is authorized to request advances

and authorize paymants under the line of cradit unt Lender recelves from Borrower, al Lendar's address shawn above, wiltien notice of revocation af

his or hor authority: LEO TIGUE, Prealdent of KURRIN & RICHARDS, INC, Det ue ie Laie ee (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any of Borrower's accourts wih Lendor, The unpald principal balance

owing on this Nota at any time may be evidenced by endorsements on this Note or by Lendar’s internal records, including dally computer print-outs,

Lender wil have no obligation to advance funds under this Note H: (A) Borrewer or any guarantor is in default under the terms of this Note or any

agreament that Borrower or any guarantor has with Lender, including any agroement made in connection with the signing ol this Note; (B) Borrower or

any guarantor ceases doing business oy is ineolvent; (C) any guarantor seoks, claims or otherwise attompls to fimit, modify or revoke such quarantor's
Quarantee ol this Note or any other loan with Lender, ©) Somower bas eppled finds poised pumas to Ole Hote for purpones other Han tone

authorized by Lender, or (E) Lender in good faith betleves isel! Insecure.

tl them whether Individual, Jolnt, or class In

 

ARBITRATION. Borrower and Lender agree that all ee stalms and

 

 

 

 

natura, arlaing fram thia Note or otherwise, Including with id tort dl shall be art L to the Rules of
the American Arbitration Association In effect at the ene i claim is Med, pb requost of elther anf No act fo take or dispose of any
collateral securing this Note shall constitute @ walver of this arbi or be Pp hibited by this ‘This
Y a oh pa th rollef or a t porary Ining order; | g & powor of sale under any doed of trust or

9 8 writ of attach ofa ig any rights rotating to personal property, including taking or

disposing of such property with or wet pated process purvadnt to Article 8 of the Uniform Commercial Coda. Any disputes, claims, or

of any ect, or exercise of any right, concerning any collateral securing this Nate,
kneluding s any elalm to ceed. reform, or canaries modity any 2greement relating to the collateral zecuring this Note, shell also bo arbltratod,
Provided however that no erbltrator shall have the right ar the power to enjoin or restraln any ect of any party. Judgment upon any award
fendered by any arblirator may be entered In any court having jurisdiction, Nothing tn this Note shall prectude any party trom seaking
equitable rellel [rom o court of competent furlediction. The statute of |Imitatlons, estoppel, , walver, laches, and similar doctrines which would
Sn Cn ee ee licable in any and the tof an
shall bo di of an acilon for these purposes. The Federal Arbltration Act shall apply to the
construction, Interpretation, and sienna of this arbitration provision.
PRIOR NOTE. A PROMISSORY NOTE OATEO AUGUST 11, 1994 AND A CHANGE IN TERMS AGREEMENT DATED AUGUST 9, 2001,

SUCCESSOR (NTERESTS. Tho tarms of this Note shafl bs binding upan Borrower, and upon Borrower's helrs, personal representatives, successors

and assigns, and shail inure to the benefit of Lender and its successors and assigns,

NOTIFY US OF INACCURATE (NFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. Ploass notify us il we teport any inaccurate

{information about your eccount(s) to a consumer reporting agency. Your written natica describing the specific en should be sent to us at

the foliow!ng address: Unicon Planters Bank, National Association 7130 Goodlett Farms Parkway Cordova, TN 36018

GENERAL PROVISIONS. Lendor may dalay of forgo enforcing any of tiseights or romedias undor this Note without losing them. Borrower and eny

other parson who signs, guaranteos or endorses this Note, to the extant! ed by law,

dishaner. Upon any change In the tars of this Note, and unless ol!
ton maker or end , Shall be releasod tac

for any length ol tima) ‘this loan oF release any party or uaa

collateral; and lake any other action deemed necessa

may modify this loan without the consent af or notice

Note are jot and soveral,

ORAL AGREEMENTS OR COMMITMENT
DEBT INCLUDING PROMISES TO EXTEN 3
(LENDER) FROM MISUNDERSTANDING On & BS AGRE!
CONTAINED IN THIS WRITING, WHICH IS THRC OUP! th
WE MAY LATER AGREE IN WRITING TO MODIFY Aq

JURY WAIVER, tiie and Borrower oie wal ht to HS th any action, proceeding, or counterclalm brought by efther

Lender or Borrower against the ather.
i
PRION TO SIGNING THIS NOTE, BORROW Stoop ALL THE PROVISIONS GF THIS NOTE, INCLUDING THE VARIABLE

INTEREST RATE PROVISIONS. sonnawsl ho. TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT “aN “0 coPY OF THIS PROMISSORY NOTE.

ia CONTAINS A 6 G ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE

 

 
   
  
 
  
   

ce to anyone. Al such parties also agres that Lender
lealion is made. The obligations under this

IREBEAR FROM ENFORCING REPAYMENT OF A
BAL TO PROTECT YOU (BORROWER(S) AND US
WE REACH COVERING SUCH MATTERS ARE
OF THE AGREEMENT BETWEEN US, EXCEPT AS

       

BORROWER:

espana
eee

iss tat

 

 

Sm
LATIN PPO) Leading, Mer. $10 SE 08 Cop, Patan Peanye! Renpewre, bet TRET, ECL. A ree Renewed hO FOMALOLIE TASS Pe

— . ee ee
+ eo Te ee ee ee ee

confidential cs
Matt Murrell
Baker Donelson
Nov 16, 2016 16:58
(Page 1 of : 8)

  
 

Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page 3of9

= confidentiat - 8
Matt Murrell

CHANGE IN TERMS AGREEMENT

seer See ree : Z 5 eniNoes er |!

‘ ES ao mee :
Sue ues BE BNO Ss seksi ses | eee ee foe Se ee
Roferances in the shaded area are for Lendor's use only end do nat fimit the applicability of this document to any pantcutar foan or item.

 
  

  

 
 

 

 

Any item above re" has baen omitted due to toxt fongth limitations.
Borrower: —Kurrln & Richards, tne. (TiN: Sy Lender: —_Unton Planters Bank NA
225 §, Jackson Stroat St. Louts Private Banking Center
Bellevite, IL 62220 8182 Marytand Avenue, Sutte 311

St. Louls, MO 83105

 

Principal Amount: $200,000.00 (nitial Rate: 5.000% Date of Agreement: August 9, 2003
DESCRIPTION OF EXISTING INDEBTEDNESS, Promissory Note Dated August 9, 2002 from Kurtin & Richards, Inc. to Lenders.
DESCRIPTION OF COLLATERAL. Deed of Trust, C Iel S ity Ag Assig st of Lito | Dated August 9, 2002 from

 

Kurrin & Richards, inc. / Loo Tigue, Jr. to Lender.
DESCRIPTION OF CHANGE (NW TERMS. Extend Maturity Date.

PROMISE YO PAY. Kurrin & Richards, Inc. (“Borrower”) promises to pay to Union Planters Bank NA ("Lender"), or order, In lawful maney of
the United States of America, the principal amount of Two Hundred Thousand & 00/100 Dollars {9200,000.00} or so much as may bo
outstanding, together with interest on the unpaid outstanding princtpal balance of each advance. Interest shall be calculated trom the date of
esch advance untl!l repaymunt of each advance.

PAYMENT. Gorrowar will pay thla loan In one p of of ding principal plus ell { unpald Interest on August 9, 2008. In
addidon, Borrower will pay regular monthly paymants of sf accrued unpeld Interest due as of each payment dats, beginning August 9, 2003,
with af subsequant Interost payments to be duo on the same day of exch month after that, (nterest on this Agreement is computed on a
365/360 almple Interest basla; that la, by applying the ratio of the anncal Interest rate over a your of 360 deys, multipilad by the outstending
prinelpal balance, multiplied by the actual number of days the principal balance ly outstanding, Borrower will pay Lender at Lender's address
shown above or at such othor place as Lender may dealgnate In writing.

VARIABLE INTEREST RATE. Tho Intorest rate on this Agreement Is subject to change from time to tima based on changes in an indapandant
indax which Is the the highest base rate on corporate loans at lange U.S. Money Canter Commarciel Banks that Tho Wall Stroet Journal
publishes a5 the prime tate. (the “Index"), The Indox is not neceusarlly the lowest rate chargad by Lendar on Its loans. If the Indox becomes
unavailable duting the term of this loan, Lender may designate a substitute Indox after notice to Borrower. Lander will tell Borrower the current
Index rate upon Borrower's request, The interest rate change will net occur more ottan than each day. Borrower understands that Landar may
make losns based on other rates sa well. The Index currently ls 4.000% per annum. The Interest sate to be applled to the unpald principal
balance of the Noto will bo at # rate of 1.000 percentage polnt over the Index, resulting in en initial rate of 6.000% per annum. NOTICE; Undor
no clcumstances will the interest rate on the Note be more than the maximum rate allowed by applicable law.

PREPAYMENT. Borrower may pay without penalty ell or a portion of tho amount owed oarlier than it is due. Early payments will not, unless
agreed to by Lender in writing, raliave Borrower of Borrower's obligation to inue to make pay of d unpald interest. Aether, aaly
payments will raduce the principal balance duc. Borrower agrecs not to send Lender payments marked "paid in full", "without recourse", of
similar language, !f Borrower sonds such a payment, Lender may accept it without losing any of Lender's rights under this Agreemant, and
Borrower will remain obligated to pay any further amount owed to Lender, All written i ing disputed luding
any check of other hi that that the i pay in full” of tha amount owed or that is tandarod
with othar conditions or Umitations or as full satisfaction of a dis must be malled or detivered to: Union Planters Corporation, Attn:
Payment Oisputas, PO Box 131 Memphis, TN 33103.

LATE CHARGE. ff 8 paymont Is 11 days or more late,

 
  
 
  
  
 

 

payment. V3
INTEREST AFTER DEFAULT. Upon default, including Aye to p HU emughuyd Ot, tion, may, if permitted under applicable
law, incroase the varlable Intcrest rate on this aay é ‘canta over The interest rato will not axcoed tha
maximum rata permitted by applicable taw, (7 Ne © zh
DEFAULT. Each of the following shall constitute an & ita rogmdys

Payment Default. Borrowar falls to make anfieayysnt when rth nose.

Other Defaults. Borrawar falls to camply with*or any ation, or siti ined in this Ag

or in eny of the Related Documents or to comply fo pert torm, obligation, covenant or condition contained in any other

false of mislaading at any time thareatter.

insolvency. Tha dissolution or termination os 8 going busi the insot y of B , the app ofa
recalver for any part of Borrower's pro assignment for tho benefit of creditors, any typa of creditor workout, or the
commencement of any proceoding under any bankruptcy or insolvency lawa by of against Borrower.

Creditor or Forfeit Pr dh Ci of forect or p {ings, whether by judicial proceeding, salt-help,
tapossossion of any other mothod, by any creditor of Borrower or by any governmental agency against any collatera! securing the
indebted ts’ inctud: of of ‘s ts, including deposit with Lender. However, this Event

og fish :
of Defeutt shail net apply If thare Is good falth dispute by Borrowar as to the volidity or reasoneblanass of the claim which is tho basis of
ditor o: fortal ding end if B givas Londar written notice of the craditor or forfalture proceeding and deposits with

Lender monies of 8 surety bond (or the creditor or forfeiture procesding, In an amount doterminad by Lender, In ite sole discrotion, as baing
an adequate reserve of bond for the dispute,

Events Affecting Guarantor. Any of tha preceding avents occura with raspect to any Guarantor of any of the Indebtedness of any
G dios or t i p or revokes of di the validity of, or Wability under, any Guaranty of tho Indabtedness
evidenced by this Note, In the event of @ death, Lender, ot its option, may, but shall not be required to, parmit the Guarantor’s estate to
assume unconditionally tha obligations arising under the guarsnty In a manner satistectory to Lender, end, In deing so, cura ony Event of
Datout, :

Change tn Ownership. Any change In ownership of twanty-five percent (26%) or more of tho common stock of Borrower,

Adverse Changs. A material advarsa change occurs in Borrower's financiel condition, os Lendar bellavas the prospect of payment or
partormsnce of the indebtednass is impatred.

Insecurity. Lender in good falth belleves itself Insecure.

Cure Provislona, If any default, other than 8 default In payment is curable and if Borrower has not been given o notice of a braach of the
samo provision of this Ag within the p g twelve 112) months, it may be curad (and no event of dafauit wil have occurred) If
Borrower, after raceiving written notice from Landar demanding cure of such dofoutt: (1) cures the dofautt within fitteen (15) days; or (2)
if the cure requiras more than fitteen (15) days, immediately {nitlates steps which Landar deams in Londes's sole discration to be sulficlent
fo cure the default and th ih fh and ipl oll blo and ¥ Staps sufficient to p iP @s Boon os
taasonably practical.

agroement between Londer and Borrower.

False Statements. Any warranty, teprasen’ ‘stat Ge or furnished to Lender by Borrower or on Borrower's behall under this

Agreement or the Related Documents ty false pA material respect, aither now of at the time made of furnished or becomes
ead

 

LENDER'S RIGHTS. Upon defeult, Lender may declare the enure unpaid pri 1 bal on this Ag and ell d unpald interost
immediately duo, and then Borrowar will pay that amount,
(COLLATERAL. h ledges this is id by Doed of Trust, Commercial Security Agreement, Assignment of Lilo

 

insurance Datad August 8, 2002 from Kurrin & Richerds, Inc. / Leo Tigua, Jr. to Lender,

ATTORNEYS" FEES; EXPENSES. Lender may hire or pay someone alsa to help collect thls Agraemant II Borrower does not pay. Borrower will
pay Lender thet amount, Thia Includes, subject ta any limits under appicable law, Lender's attomoys’ fees and Londar's lngal oxpensos whather
of not there is o lawsuit, Inchudi * foos end oxp tor bank di including alforts to modity of vacate any automatic

stay or injunction), and eppeala. If not prohibited by applicable law, Borrower also will pay sny court costs, In addition to all other sums
provided by law.

JURY WAIVER. Lendes and Borrower hereby walve tho right to eny Jury tial In eny action, proceeding. or counterctatm brought by elther Lendes
or Burrawer against the jathor: confidential

Mail Murrell
Baker Danelsan
Nov 16, 2016 16:58

  
(Page 2 of - &)

Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page4of9

 

~ —“oiifidentiat
Matt Murrell
CHANGEAN: TERMS AGREEMENT
Loan No:illo1s Nov tadiitifiued)8 Page 2
GOVERNING LAW. lids Ag wil ba g d and enforced in d with federal lew ond the (sws of the State of

 

 

d by,
Missouri, This Agreement has been accepted by Lender in the State of Missourl.

CHOICE OF VENUE, {f thoro ix a tawsuit, Borrower ageess upon Lender's roquast to submit to the jurisdiction of the courts of St, Louis County,
Stato of Miszourl.

DISHONORED ITEM FEE. Borrower will pay a foe to Lander of $15.00 ff Borrower makes 8 payment on Borrower's lean and the check or
preauthorizod charge with which Borrower pays !s later dishonored,

RIGHT OF SETOFF. To the extent permitted by applicable taw, Lender reserves a right of sotoff in all Borrowor's sccounts with Lender (whether
checking, savings, of same other account}, This includes ail accounts Borrower holds Jalntly with someone glse and all accounts Borrower may
open in the future, However, this does not inctude any IRA of Keogh accounts, or any trust sccounts for which satolf would be prohibited by
Jaw. Borrower authorizes Lendar, to the extent permitted by spplicable law, to charge of setofl a sums owing on the indebtedness against sny
end afl such accounts, and, st Lender's option, to administratively freoze all such accounts to allow Lender to Protect Lender's chargo and sotoff
rights provided in this paragraph.

UNE OF CREDIT, This Agreement evidences « revolving line of credit, Advances under this Agreamant may be raquested either orally or in
writing by Borrower of as provided in this paragraph, Lendar may, but noed not, require that all oret requests bo confirmed In writing. All
communications, insteuctions, or directions by telephone or otherwise te Lender are to be directed to Lender's office shown above. The
following persons curently are authorized to request advances end authorize payments undor the [ine of credit unt Lander raceives trom
Botrower, at Lender's address shown above, written notke of ravocation af thay authority: Lao Tigue, Jr., President of Kurtin & Richards, (nc.
and Veronica J. Tigue, Secretary of Kurrin & Richards, Inc. Borrower agseos to ba liable for all sums olther: (A) advanced In accordance with
the instructions of en authorized parson or (B) credited to any of Borrower's accounts with Lender, The unpeld principal balance owing on this
Agreament at sny ma may be evidenced by endursements on this Agreement of by Lender's Internal records, Including daily computer
print-outa. Lender will have no obligation to advance funds under thls Agteemont il: (Al Borrower of any guarantor Is in defauk under tho
terms of this Agresment or any agraement that Borrower or any guarantor has with Lender, including any agreement made in connection with
tha signing of this Agscament; (8) Borrower or eny guarantor ceasos doing business of Ja Insolvent; {C) eny guarantor seoks, claims or
otherwise attompts to limit, modily or revoke such guarantor's guarantee of this Agreement or sny other tosn with Lendar; (D) Borrower has
sppted funds provided pursuant to this Agreement for purposea other than those authorized by Lender: or (E} Lendar in good (sith believes
itzolf insecure.

ARBITRATION, Borrower and Lender egres that af disputes, clalms and controversies between them whether Indhidual, joint, or class In

‘out Gnleath

natura, erlaing from thls Agreement or otherwls9, Incliding with and tort dl: shall be arbt p to the
Rules of the Amsrtcen Arbitration Aarociation in effect ai the time the claln ls filed, upon request of either purty. No act to take or dispose of

 

 

any Collzterel shad constitute a walver of this arbitetion ag or be p by this ar This without
Emitetl btalning injunctive reflef or » porary ing order; Invoking a power of sale under eny dood of trust or mortgage; obtaining a
writ of or li ition of a ver? oF fsing eny rights relating to personal property, including taking of dizposlng of such

 

Property with or without fudiclal process pursuant to Article 9 of the Untorm Commercial Code. Any disputes, claims, or controversies

concerning the lawfulness of reasonsbleness of any act, or exercise of any right, conceming any Collateral, Including eny clatm to rescind,

reform, of otherwise modify any agreamant relating to the Collateral, shall also be erbltrated, provided however that no arbitrator shall have the

right or the power 19 enjoin or restrain ony act of any porty. Judgment upon any award rendered by any arbitrator may be entered In any court

having furlediction, Nothing tn this Agreamant shall preclude any perty from seeking equitable reef from a court of competent jurisdiction, The

Matute of limitations, astoppal, walver, laches, and similar doctings which would otherwise be applicable in an action brought by a party shall
di Herat E d the

 

 

bo applicable In any arblvation p a, and the of on ork P qq shall be d of an
ection for these Fapenes, The Federal Arbitration Act shell apply the th Interp hk and ent of this itrati
Provision.

   

2,

CONTINUING VALIDITY, Except as expressly changed by this aye CS At, the tarms of the oiginal obligation or obligations, including all
a idenced or ing the obfigaton(s), romein unotity i

not waive Lender's right to swict performance of the obliggtifath hn

in this Agreement will constitute 9 satisfaction of tt
endorsers of tha original obligation(s), including
endorser, including accommodation makers, wil
does not sign thia Agraemant below, then
representation to Lendar that tha non-signin
by it. This waiver appiios not only to any i

        
  
  
  
 
   

25 expro: leased by Lender In writing. Any maker or
ent son who signad the original obligation

: as tha mart ia given conditionally, based on the
PY bd! provigi his Agreement of otharwize will not be released
chao, ‘all such subsequent actions.

tranater of Borrower's interast, this Agreement shail be

SUCCESSORS AND ASSIGNS. Subject to om slate

binding upon and inure to the benefit of the par tholr @ if ownership of the Collateral bacomes vasted in a person
other then Borrower, Lender, without notice to Sor desl mowers succassors with reforance to this Agreement end the
Indebtadnass by way of forbearance ar axtansion toasing of from tho obligations of this Agreement ar liability undar the

Indebtedness. ©;

NOTIFY US OF INACCURATE INFORMATION QS T a Then REPORTING AGENCIES. Pleose notify us if wo roport any inaccurate
information about your account{(s) to 8 consumer raportingiagertty. Your written notice describing the spocitic ineccurscytlas) shoutd be sont to
Us at the following address: Union Plantars Corporat! : Credit Dispute Dapt. PO Box 221 Memphis, TN 38101

MISCELLANEOUS PROVISIONS, Lender may go enforcing any of its rights or remedies under this Agreemant without losing them.
Borrawar and any other person who signs, guar, or endorses this Agresment, to the extent allowed by low, walve prasantment, domand
for payment, snd notice of dishonor. Upon any change In the torms of this Agreamant, and unless otherwise expressly stated in writing, no
party who signs this Agreament, whether as maker, gusrantor, dation maker or and shall bo sal d from Gabdity, All such
partics agrao that Lander may renew or extand (repeatedly and for any length of time} this loan or ralanse any party of guarantor of collatoral; or
impair, tail te realize upon of pariect Lander'e security Interast in the collateral: and take any otter action deemed nacessary by Londer without
the consent of or notice to anyonc. All such partes also agree that Lender may modify this loan without the consent of of notice to anyone
other then the party with whom the modification is made. The obligations under this Agraament are foint and several,

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT
(INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, TO PROTECT YOU (BORROWER(S} AND US (LENDER)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS
WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE

IN WAITING TO MODIFY IT.

  
  
   

CONTINUED GN NEXT PAGE

JURY WAIVER, Lender and Barrower hereby welvo the ght to any Jury trial tn eny action, proceeding, of counterclalm brought by either Lends:
or Borrower against tha other.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
VARIABLE INTEREST RATE PROVISIONS, @ORHOWER AGREES TO THE TERMS OF THE AGREEMENT.

aS. BONmAST CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE
R ‘

BORROWER:

KURRIN & RICHARDS, INC,

'
By: cole d, a TEP end ff, By. Q?7,
Le gus, Jt., Prosidéat of Kurrin & Richerds, Inc, Veronica J. Tigue, Secréxary of Karin & Richards,

ine,

 

 

SS
LABIA PPD Lanting, Wo B212AGRI Goes, eentarnd Frente fatertene bee TPF, MGR Ad Rye Pameend. «HO JETMAORR IT WEIS IETS

confidential
= as ~ Matt Murrell - =
Baker Danelson
Nov 16. 2016 16:58
 

Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page5of9

{Page 1 of . 2)

 

Cam

 

 

*GOT64503055S76505530G000003000 10000000"

Ab REGIONS
PROMISSORY NOTE

   

 

References tn the shaded area are for Lender's uso only and do not Tt tho apptcably af this document to any parton or Ham.

 

 

 

{tom above contalnin; been omitted due to text langth (Imilations.
Borrowor: — KURRIN & RICHARDS, INC. (7iN: RASS Lender: REGIONS BANK
225 § JACKSON ST PO BOX 2224
BELLEVILLE, IL. 62220 BIRMINGHAM, AL 35246
Principal Amount: $158,501.12 Date of Noto: March 20, 2009
PROMISE TO PAY. KURRIN & RICHARDS, ING., (‘Gorre oa to pay to REGIONS BANK ("Lender"), or order, In lawful monay of the
United States of Amertoa, tho principal amount of Ono Huxed fty-eight Thousand Five Kundred oak 12/00 Dollars ($159,601.12),

togother with Interest on the unpald principal balaaes from March 20, Bey Until pald In full,

PAYMENT. Subject to any payment changes resulting from changes in the Indax, Borrower will poy this lon In accordance with the following
payment schedule:

Borrower will pay tho prinelpa! of and Interast due on this Note In GO consecutive monthly Installments of principal In tho emount of
$880.86 cach, plus accrued Interest. Tho first monthly Installment will be due on 04-20-2009, ond tho remaining acinints will ba due

> on the sama day of avery month thoroufter until this Note has been pald In full, If not sooner pald, Borrewor will pay tha princips! amount
of this Noto, together with any unpald Intarost, In full on 03-20-2014,

Unlass otherwise agreed or required by applicable law, payments will be seed to eccrucd Intarest, thon peeeio then fate charges, then
miscallanoous foos; provided, thal Lender resorves tho right to apply pay In any ordor that
Landar ma may determina In fs sole discrofon end Lender moy chenga the wincacey for the souhenien of severe at eny ime without notice
to Borrower, Borrawor will pay Londer at Lender's addresa shown abovo or at such othor place 2s Lender may designate in writing.

VARIABLE INTEREST RATE. Tha Intorest mle on this Note Is subject to chango from time to mo based on changes in an Independent Index
which fg the London tnterbank Cffared Rate (as defined below) for the sppiicable Interost Period (as defined bolow), (tha “Indax”), The Indax Is
hol necessary the lowest ralo charged Se Lender on its founs, If the Index becomes unavallebio during the tenn of this loan, Lender may
deslgnalo a substitute Index after nolfying Borrower, Lender will toll Barrowor the currant Index rate upon Borrower's request, Tho Interest
rato chango will not occur more often than each month. Borrower understends that Lender may make loans based on other rates ag woll, The
Interest rato to be applied to the unpald principal batance of thls Nolte will be calculated us Wescribad In the INTEREST CALCULATION
METHOD’ paragraph using o rote of 3.760 percentago points aver the Index. NOTICE: Ug Bean ‘cumstances will the interes rato on this
Note be less then 4.000% par annum or more than the rata d by applicabis }gpa, occur tn the Intarast rato,
Lender, at {ts option, may do one or moro of the following: (A) Increuse Borrowar's et
oe final maturity dato, (B) Increase Borrower's payments to cover Damage Pid 4

gnd (0) continue Borrower's payments at tha same amount end (Increase Bo:

(INTEREST CALCULATION METHOD. Interost on this Noto ts camputad o
over a yoer of 360 days, mulilpilod by tho outstanding principal balgy
cutstanding, All Intorest payable undor this Noto (s computed uxing thy 45}
PREPAYMENT. Borowor may pay without penally a or » portion oft O an
agieed to by Londor in wriling, relieve Borrower of Borrower's abligatfa 5
cary payments will reduce tho principal featarice cua ish eay haat hh Bortggrh ma

      
  
 
 
  
  
  
     

e Borrower's foan will pay off by Its
o aN of Borrowar’s payments,

Gor Intarest rate
economics

payments will nol, unloss
Rayment ream echoes. Rathaor,
agrees not to send Lender

payrna ymants marked "pald tn full", “without recourse", or similar language. ‘ NG Nedyment, Lender may accept It without
9 eny of Lender's rights under this Nolo, and Borrower will remain Rigi tov pey 6 ohhar amount owed to Lender. All written
communications conceming disputed amounts, Induding any chack or Bont ins thet Indicatas that the payment constitutes
“paymont In full" of the amount owed or that Is tendered with otter “4 aan full satisfaction of adecels amount must ba

mailed or dallvarad to: Reglons Bank, P.O. Box 2224 Bimingham, AL 3
LATE CHARGE, [f a payment Is 10 doys nate late, Borrower will be cha
paymont or $10.00, whichovor fs groator,

INTEREST AFTER DEFAULT, Upon default, tnctuding fallura to pay upd maturity, tha Interest rote an this Nolte shall be Increased by
adding a 2,000 percontago polnt margin ("Default Rata Margin"). Tho Datauil Reto Margin shall also apply to each succeading Interest rate
changa that would have applied had there been no default. However, In no evont will the Interest rate oxceed the maxinwm Interost rato
limitations under eppiicabls law,
BEFAULT. Each of tha following shal! conatiute on ovent of dofaull (‘Evant of Default") undar this Nota:

Payment Default. Borrower falis to make any payment when due undar this Note,

C Cther Defaults, Borrower falls ta comply with or to parform any other term, obligation, covanant er candion contained In this Note of in
any of the related documents or to comply with or ta parforn any term, obligation, covenant er condition contalnad in any other agreement
between Lender and Barrowor.

Default In Favor of Third Partles, Borrower or any Grantor dofaults under any loan, axtonslon of erodit, security agreement, purchase or
sales agreement, or eny other ete ors in favor of any other creditor or person that may materially affect any of Romcuat gs proporty of

§,000% of the unpald portion of the regularly achodulod

 

 

 

 

 

 

Borrower's ebillty to repay this or perform Borrower's obligations under this Note or eny of the related

False Stat Any lon or stat 4 made ar furnished to Lender by Borrower or on Borrower's bahaif under this

Note or tha related documents y ‘also or misleading in any matarial respect, either now or at tho timo made or fumishad or becomes falso

er misleading at any Ume thoroaftor,

Inaah Tha dissolution or terminal a vu eidel ig bust tha Insot B the Intmentoof a

racelver for any part of Borrower's proparty, any assignment for ‘as benefit af creditors, any ‘os of craditor workout, or the
t of any p ig undor any ploy or y lows by or agelnst Borrowor,

Creditor so fol! P CG of foract or forfelture wees. eee. pe ener. ie

roposses' or other mathod, craditer of Borrowar or javernmental apancy agetnat any cola! securing tho t

This inctudes a quvcalnasl of any of ee om mph with Lender, However, this Event of Dofault shall

not apply If there fs a good faith dispute b Borrower as to the valldity or reasonableness of tie claim which Is the basis of the croditar or
forfoltura procacding and if Borrower os Land: written notico of the craditor or forfeiture proceading and deposits with Lender monies or
@ surety bond for the creditor or forf an d by Landor, In Its ae diseration, as belng an adequate
rosarve or bond for the disputa.

Events Affecting Guarentor. Any of the preceding events occurs with respect to any guarantor, endorser, surety, or accommodation party
of any ae the Indabledness of any guarantor, endorser, surety, of accommodation party des or bocomes Incompetent, or revokes or
Gisputos the validity of, or [lablilty under, any guaranty of the Indoblodness evidenced by this Nato,

Change (s Ownership, Any change tn ewnarship of twantyflve percent (25%) or more of the common stock of Borrower.

Adverse Change. A materle! edverso change occurs In Borrowers financial conditien, or Lender beleves the prospect of paymant or
parformanca of this Nola ts lmpatred.

tnsocurlly, Lender tn good falth bollavas Itself Insecure,

LENDER'S RIGHTS. Upon default, Lender muy dodara the entire unpaid principal balance under this Nete and all accrued unpald interest
{mmodlataly due, and then Borrower will pay that amount.

ial
ATTORNEYS’ FEES; EXPENSES, Lender moy hira or psy someone else to help cotoct fe ree i Barower does not pay. Borrower will pay

i

Baker Donelson
Nov 16, 2016 16:58

 

 
Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page6of9

comidential
Matt Murrell \
Baker Donelson

Nov 16, 2016 16:58
PROMISSORY NOTE

Loan No SR oo 1 (Continued) Pago 2

Lender that amount. This Includes, subject to any Untts under spplcaie law, Lender's attomays’ fees end Lender's J axpenses whother or |
te ae lnduding Pin eee foes and oxpenses for ban bankruptcy proceedings (ndudiog oi Os tonmcy evant eny sutomatc
peded rae ), and spp ud by low, also will pay any cou! Ph coca hadaeon an tae oes

GOVERNING LAW, Serpe te Sain an hy Se tae overned by foderal Law applletbla to Lender to

the oxtent not preemptod by feders] low, the lavrs of the prepay eagetechalnarpryry.harnsingery ban goers nat ober

sl Gapsurl whnows teased oes coomians ru gpa oan an ptr tener by this Note hea uae dept herded
oo 9 t need ito

funded, and all necauaary laan documents have bopn uecopted by Lander inte Stal of flees " ° “_— =

RIGHT OF SETOFF, To tho extant permitod by applicable law, Lender reserves a right of satot in all Borrower's accounts with Lander {whethor
cheddng, savings, of some other acoount), This Includes all accounts Borrower holds holds Jolntty with someone else and all accounts Borrower may

open in te ftir, sts Laide, oe er pong by eal t,o ele Asin er peeatpedllesth angst ree bo prohibited by
and a ech cso ond, tL : pon to edn applicable law, Toone pete door fern ce-npprrente, separ

(Page 2 of 2)

 

AUTO DEBIT PROVISION,

Roving Number (Piexse cad your francis?
Inettudan Mf you arp unsure}

I iii ii

(COWRSV Account Number

peterie acne? to Inttate enbtes to my checking of savings account at the financis! Insttution indicated above for the purpose of making my
Jal tnathtution to withdraw these payments from my gocount. | acknowledge that this
Euston ay be ekod ey tno by proving wrton noon of ocatono Lender f eich tine end marer ost aed Lone od

tho financial Insttustion reasona Ho opportunity to act upon H

{understand that in accordance with th lame ofthis loan, my my payment may changes from tme to Ume, Lender bs authorized to change the
amount of the change pe Spiers on pete ssoon iL I understand that Lender will provide prlor notice of tha new payment amount to ma
ts Ow eee sented If more than one Lew requires prior notice of s payment change, | agree that notice provided

Pursuent to one low shall Seniiete tue tow in accordance with oll faws,

CREDITING OF PAYMENTS (UBOR CREDITING OF PAYMENTS). Payments recetved after Lender cut-off mas establlshod from time to tme or
on weekends or bank hotdays will bo crodited as of the naxt Business Da Day.

DEFINITION RELATING TO INDEX (LIBOR 4 MONTH}. As used In thls Note, the following pa pttelts
“Business Day" moans a éay on which the office of the Lender al which paymonts under this 8

    
  
  
 
 
 
 
  
  

d terms will have the meanings Indicated:
to ba mada fs open for business.

"interest Perlod" means each perlod commencing on the last day of the immadiately pre C rt Perlod and ending on the same day of
the month that Interest ls duo one month thereafler; provided (1) the frst Interest Perle pn the date hereof! and end on the first
day thoreahar that interest la due, (i) any lnlerat Period that ends In a month p to tho
last day of tha immediately precoding Interest Perlod shall end on the last day? would otherwite
oxtond past the maturity dato of this Noto sha end on tho maturity dato of th

“LIBOR Business Day” moans a day on which the office of tho Lender at ‘opan for business
and on which dealings tn US. dollar deposits are canted out In the . CF 3

“London Interbank Offered Punta" means, with respoct te any In ntoroat P ul comparable to the
tom of such Intorest Period which a; on Reuters Screon LIBOROT Fi t on that service or
on such othor comparable financal Rawstun vapuaieng corvica used by‘ such roto ls determined) as of
11:00 a.m., London, on, England tina on the day (ve “Pricing Data) that i g the first of such Interost
Period (or Hf not so roported, then os determined by th o Lender from anoth one of mora olations, in
Lender's = discretion

PRIOR NOTE. "ta mda nd etn rt pe et ce D> id ending the tarms of that certaln promissory note
in tho principal amount of $160,000.00, dated 03-09-2003, exscuted by the or =

‘This nole shall constitute a tue modification or amendment of the tenns o:
offect except as specifically modified herein, This’ note ehall not constiiit

nate
on br ln ful or entisfaction of the original note, nor
shal note In ce Tn nee or ey oe Ody
securing the original note.

note shall continue to be sscured by any and a

SUCCESSOR INTERESTS. The tonns of this Note shell bo binding upon Borrower, and upon Borrower's helrs, pecsonal representatives,
Gee te

endorser, bo released from Dabilty, such pertles ogres that Lender may renew or extond (repeatedly and for any length of time) this
loan or release any party or guarantor or collateral; or Impalr, fall to realize upon or perfoct Lendar’s security collateral; and take
any other action deemod necessary by Lender without the consent of of notice to enyons. ee ee ee ae
ered eee rn wr rome Oo ERI Oar et ig inty NSE RIND Ann . The obligations under this Note
are jolnt end several

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEST ARE HOT ENFORCEABLE, REGARDLESS OF THE LEGAL ee UPON WHICH IT
1S BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT, TO PROTECT YOU GaONROWERTS)) Alt US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS pets CONTAINED IN THIS
WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE
IN WRITING TO MODIFY IT. I

JURY WAIVER, Lender end Borrower hereby mae the right to eny Jury Gta! In eny action, proceeding, or counterclalm brought by olther Lender
of Borrower against the other,

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
(INTEREST RATE PROVISIONS, BORROWER AGREES TO THE TERMS OF THE OTE.

BORROWER ACKNOWLEDGES RECEIPT OF A CONPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 

 

   

confidential
Matt Murrell

Baker Donelson
Nov 16, 2016 16:58

 
(Page 6 of 8)

  
   

Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page 7 of9

_—— - confidential - -
Matt Murrell

COMMERCIAL RUABANTY
VS aa fees eC ea OO me

References in the shaded area are for Lender's use only and do not limit the applicability of this document to any particular foan of item.
Any item above containing ***** has been omitted due to text length limitoti

    
  

 
       

Borrower: — Kurrin & Richards, tnc. (TIN: Lender: Union Planters Bank NA
225 &. Jackson Street St, Louis Private Benking Center
Belloville, iL 62220 8182 Maryland Avonue, Sulte 311

St Louis, MO 63105
Guarantor: Leo Tigue, Jr. (SSN: E2104)
180 Portmurnock La.
Weldon Spring, MO 63304

 

 

AMOUNT OF GUARANTY, Tha amount of this Guaranty ts Uniimited,

CONTINUING UNLIMITED GUARANTY. For good and yslusble consideration, Leo Tigue, Jr. ("Guarantor") absolutely and unconditionally
guorentsea and promises to pay to Union Planters Bank NA ("Lender™) or tts order, in legal tender of the United States of America, the
(indebtedness (as that term ts defined below) of Kurtin & Richords, Inc. ("Borrower") to Lender on the terms end conditions set forth In this
Guaranty, Under this Guaranty, the Habiity of G ts unlimited and tha obligat of Gi are nud

(NGEBTEDNESS GUARANTEED, The Indebted: a d by this Gi y includes any and 29 of Botrowar's indebtedness to Lendor and
fs used in tha most comprohansive sanse and means and Includes any and all of Borrower's Uabilitios, obligations and debts to Lender, now
existing of herginalter incurred or crested, Including, without limitation, all loans, advances, interest, costs, debis, ovardratt indebtedness, credit
card indab » lease obligatl other obligati and liabilities of or eny of them, and any prasent or future judgments againat
Borrower, of any of them; end whathor eny such indebted: ls voli ily orb t d, due or not duc, sbsolute of contingent,
Gquideted of unliquidated, determined or undatormined; whother Borrower may be liable Individually or jointly with others, or primarily of
secondarily, of as guarantor or surety: whother recovery on the Indebtedness may ba or may b bariod oF bla against 6

- any reason ee and whether tha Indabtednass arises from transactions which may be voldabla on account of infancy, insanity, ultra
vires, or otherwise,

DURATION OF GUARANTY. This Guaranty will take effect when received by Lander without the necoasily of any acceptance by Lender, or any
notice to Guarantor or to Borrower, and will continue in full force until all Indebtedness incurred or contracted bofore receipt by Lendar of any
notice of revocation shall have baen fully end finally pald end satisfled and afl of G "s other obligations undar this G y shall have
bean perlormed in full. If Guarantor elocta to revoke this Guerenty, Guarantor may only do so in weiling. Guarantor's written notice of
tovocaton must ba mailed to Lendor, by cartified mail, af Lender's eddress Gated above or such other pleco as Lender may designate in writing.
Written revocation of this Guarenty will apply onty to advances of now Indebtedness created after actual receipt by Lander of Guarentor's
waitten fevocation, For this purpose and without limitation, tha term “new Indebtednass" does not include Indebtedness which at the time of

 

9

 

 

 

 

 

 

 

notica of lon is inad or not dua and which later bocomes absolute, (iquidated, datermined or duo. This
G y will to bind G for all Indebted 1 d by B or ited by Lender prior to rocolpt of Guarantor's
written notice of including ony : fons or modifications of the Indebtedness. All renewals, axtansions,
substitutions, and modifications of the Indebtedness grantad altar Guarantor's ravocation, aro contamplated undar this Guaranty and,
specifically will not be considered to bo now Indabted: Thia G shall bind G ‘s ostate as to Indebtedness created both before
end after Guarantors desth or incapacity, regardisss of Lender's actual Ratice of Guarantor's death, Subjoct te the foregoing, Guarantor's
executor or administrator or other lege! representative may tor do gine ueranty in the samo manner in which Guarantor might have

  
   
 
    
    

terminated it and with tha same affect. Release of any othe guarant ‘séimingtion of any other guaranty of the Indebtedness shall not alfect
tha Gabllity of Guerumtor undor this Guaranty, A revocation Lang ares Wa t
remaining Guarantors under this Guaranty. ft bs anticipated th canee silo
G y, and Guarantor specifically ack dgen and @y Gyn

to Guarantor's weitten revocation of this Guaranty shplknohos!
and Guasantor's heirs, successors and assigns so jody
quarsnteed may trom time to te be zero dal

GUARANTOR'S AUTHORIZATIGN TO LEND

aggregato amount of Indebtedness covered by this
Indebtedness, aven to zero dollars ($0.00), prior

This Guaranty ls binding upon Guarantor
oer ald and even though the tndebtednass

  
  
 
 
 
  
  
    
 
  
  
  
 
  
  

   

prior to ravocation os swt forth above, to meke

nt of other goods to Borrower, or otharwise to extend
oMotherwisea change one of more times the time for paymont
go and decreases of tho rete of interest, principal amount,
be for longer than the original tan term; (C) to take and hold
6, enforce, waive, subordinate, fail of decide not to perfect, and
in of ral; (0) to release, substitute, agrea not to sue, or deal with any one
terms or in any manner Lendar may choose; (E) to determina how, when
on Indebtedness [Ff] to apply such socurity and direct tho order or manner of
parmitted by tha torms af the conwolling sccurtty agreement or deed of trust, as
far, zasign or grant participstions in all or any part of tha Indebtednosa; and (H) to

°
ar ng Stor any revocation hereof, without notice or
times

ona of more additional socurod or unsecured la!
additional cradit to Borrower; (8) to after, compra
or other terms of the Indebtedness of any part of the Indg
fees of other charges on the Indabtadnass; extensions p
tocurity for tho payment of this Guarenty or the FF
teloase any such security, with of without the sui
or more of B. "s as, end b
eod what application of payments and credits shall bo
se'9 theraol, including without imitation, any nonji
Lender in its discration may dotermino; (G) to se
asalgn of transfer this Guaranty in whole or In part,

GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor toprosants ond warrants to Lender that (A) no representations or
agreoments of eny kind have bean mada to Guarantor which would limit or qualify In any way the terms of this Guaranty; (8) this Guaranty is
exceuted at Borrower's raquest ond not al the fequest of Lender; (C} Guarantor has full power, tight and authority to enter into this Gueranty;
(0) tha provisions of this Gusranty do not conflict with or resuft in a default under gny agreement of other Instrument binding upon Guarantor
and do not result in 9 violation of any law, regulation, court decree or order applicebla to Guarantor; {€) Guarantor has not and will not, without
the prlor written consent of Lender, sail, laase, assign, ib poth transfer, or otherwise di Ps of all or | t oll of
Guarantor's assets, or any Imerest therein; (F) upon Lender's request, Guarantor wil provide to Lender financial and credit information in farm
acceptable to Lender, and all such financial information which currantly has been, and all future financial information which will ba provided to
Lender is and will be tue and correct in all material respects and fairly prosant Guarantor’s financial condition as of the datas the financial

 

 

 

fs provi (G) no tal och chango has occurred in Guarentor's financial condition since the date of tho most recent
financial statements provided to Lender and no event has occurrad which may materially adversely affect Guerantor’s financial condition; (H)
no ctalm | jira: h Jing of similsr ection [including those for unpald taxes) egeinst Guarantor is panding or

throstened; (1) Lander hos mado no roprasantation to Guarentor ax to the eraditworthinese of Borrower; and (J) _ Guarantor has astablishad
adequate moans of obtaining from 6 8 continuing basis inf Jon regarding & ‘s Hnanctal agrees to
keep edequatoly informed from such masna of eny facts, events, or circumstances which might In any way affect Guerantor’s risks undor this
Guaranty, and Guarantor further agreas that, absent o request for information, Lender shell have no abligation to disclosa to Guarantor ony

Information or documents ‘acquired by Lender In the course of Its relationship with Borrower,

GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives any right ta requira Lender (A) to continue landing
money of to extend other credit to Borrower; (8) to make any prosantment, protest, demand, of notice of any kind, including notice of sny
of tha Ind or of any nonp related to any collateral, or notice of any actlon or nonaction on the part of Borrower,
Londor, any surety, end or othar g in fon with the di or in ion with tha of new or !
loans of obfigations; (C) to resort for payment or to proceed directly of at once against eny poison, including Borrower or any othar eres
(D) to procead directly against or exhaust any collateral held by Lender from Borrower, any other guarantor, of any other person: (2 to gh ,
notica of the terms, tima, and place of any public or private aslo of personal property security hald by Lendor trom Borrower orto sompty wit
any othar applicable proviglona of tha Unitorm Commercial Code; (F) to pursue any othor remady within Lender's power; or (G) ta commit any
act or omiasion of any kind, or at any tima, with respect to any matter whatsoover.
h {ter B is or shod t Insoh and hi shell not at all timas
Cail paid be tut it i un avo d by Bc 4G tor hereby foraver waives and gives up In favor of Lender and Borrower, a
Londor's and Borrower's raspactlvo successors, any claim of right to paymant Guarantor may now have or horeottar nave or acquire br Mi
Borrower, by subrogation or otherwise, a0 that at no time shall G ba or B “el at within the meaning ol
U.S.C, section $47(b}, or any succousor provision of the Fodcral bankruptcy laws. ; a
nm waives any ood all rights or defenses arising by roason of (A) any “ona actlon” or “enti-deficiency” law or any other law wi
Cee atta from bringing A acton, Including a claim for doficiency, against Guarantor, before or after Lendar's Saba 7
complation of sny forectosuta action, elther fudicialy or by exarcise of 3 power ot sata; (B) ary olaction of remedies ny ee wi a fe
or otherwise adversely affects Guarentot’s subrogation rights or Guarsntor’s sights to procesd against Borrower for caim : inert ip so
without limitation, any loss of rights Gusrontor may suffer by ee ANntat limiting, quatifying, or discharging the Indebtedness; ny

Matt Murrell
Baker Donelson
Apr 19, 2017 10:03

 
(Page 7 of -8)

Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page 8of9

—onfidetar
Matt Murrell

COMMERCIADGUARANTY
Lozn NoMiilib18 Apr (Ganthiutah3 Pago 2

 

disability of other dafonsa of Borrower, of any other guarantor, or of any other person, or by reason of the cessation of Borrower‘s Gability from
any couse whatsoever, other than payment in fut! in legal tendor, of tha Indebtedness; (D) any right to claim discharga of the Indebtedness on
the basis of unjustified impal of any § for tha Ind: f {B) any statute of Emitations, if at any time any ection or sull brought
by Lender against G is d, there is fing indebted of to Lender which is not barred by any applicablo
statuta of limitatons: or (F) any defenses given to guerantors ot law or in equity other than actual payment and performance of tho
Indebtedness. (f payment is mado by Borrower, whether voluntarily or otherwise, or by any third party, on the Indebtedness and thereafter
Lender is forced to remit the amount of that payment to Borrower's trustee in bankruptcy or to any similar person under eny federal or state
bankruptey law or law for tha rellaf of debtors, the Indebtedness shall be considered unpaid for the purposa of the enforcement of this Guaranty.

Guarantor further waives and agrees nal to assert of claim at any time any deductions to the amount guarantasd under this Guaranty for any
claim of setoff, counterclaim, counter demend, tacoupment of similar right, whather such claim, demend ar right may be assaned by the
Borrower, tha Guarantor, or both.

GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS. Gusrantor warrants and agrocs that each of the waivers sot forth abovo is
made with Guasantar's full knowledge of Its significance and consequences and that, under the circumstances, the waivers are reasonable and
not contrary to public policy or law. tf any such waiver ls determined to bo contrary to any applicable law or public poficy, such welvar shall be
affective onty to the oxtont permitted by law or public policy,

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender roserves 23 right of sotoff in all Guarantor’s accounts with Lendar
{whathar chacking, savings, of some other account). This includes all accounts Guarantor holds pointty with someone else and all accounts
Guarantor may open In the futuro, Howover, this doos not include any IRA or Keogh accounts, or any trust eccounts for which satoft would bo
prohibited by flaw. Guarantor suthorizos Lander, ta the extent permitted by applicable law, to hold these funds if there is a default, and Lander
moy spply the funds in thoso accounts to pay what Guarantor owes under the terms of this Guaranty.

SUBORDINATION OF BORAOWER'S DEBTS TO GUARANTOR. Guarantor agrees that the Indebtedness of Borrower to Lender, whether now
oxisting of hereafter croated, shall be superior to any clalm that Guarantor may now have or hereafter acquiro egeinst Borrower, whether or not
8 b Insel: 6G horaby exprossly any claim Guarantor may heve against Borrower, upon any account
whatsoever, to sny claim that Lender may now or hereafter have egeinst Borrower. In tha avent of insolvency and consequent liquidation of tha
asscts of B , through bank y¥, by an assig for the benefit of creditors, by voluntary liquidation, of otherwise, the assets of
Borrower applicable to the payment of the efaims of both Lander and Guarantor shall ba paid to Lender and shall be firat applied by Lender to the
Indebtedness of Borrower to Lendar. Guarantor does hereby assign to Lender all claims which it may heve or acquire against Borrower or
against any acalgnes or trustee In b uptey of & provided , that such essig shall be ¢! ive only for the purpose of
assuring 10 Lender full payment in togal tender of the Indebtedness. [If Londer so requesta, amy notes oF credit agreements now or horeatter

idencing any debts or obligations of B to G shall bo marked with a legand that the seme ere subject to this Guaranty end shall
be delivarad to Lender! Guarantor agrees, end Lendor Is hereby authorized, in tha name of Guarantor, from time to time to execute and file

 

 

a and to auch other di and to take such other ectlons as Lender deems
Necessary or appropriate to perfect, preserve and antoree ite rights undor this Guaranty.

MISCELLANEOUS PROVISIONS. Tha following miscellaneous provisions sro a part of this Gueranty:

Amendments, This Guaranty, together with any Related Documents, constitutas tho endra understanding and agtoement of tho perils os
to tho mattars set forth in this Guaranty. No altarntion of or smandment to this Guaranty shell be affective unteas given In writing end
signod by the party of partes sought to ba charged or bound by the alleration or amendment.

Arbltratton. Borrower end Guarantor and Lender agres thet af disp elsima and b them whather individual, fotnt,
’ ding without Umitatlon contract and tort disputes, shall be arbloated

ar class tn noture, esising from this Guaranty or otherwise, lnc!
pursuant to tho Rules of the Amutcan Arbitration Assoctatton in ¢ ct at the tims the clam la filed, upon request of elther party. No set to
ita Gfettation ay or be prohibited by thls lon ag t. This

tako of dispose of any Collateral shall conatitute a walvor of $f
includes, without timttation, obtaining injunctive reDof or 0 tering ra order; invoking a power of salo under any decd of trust or
P nl

 

    
       
  
  
 
 
 
   
     
     
 
  
 
 
 
 

mortgage: obtelning @ writ of attachment or b pias 0 uny righta relating to personal property, Including taking
or disposing of such property with or without cs F he 9 Untform Commarclal Code, Any disputes, claims,
or controversios concorning the lawfulness or rfaie q i otf eny sight, concerning any Collateral, Including any
clam to sexcind, reform, of otherwise modi 4 fs palsy be arbitratad, provided however that no

pon any award rendored by any arbitrator
from acoking equitable relof from # court
@ doctrines which would otherwise be applicable in
‘commencement of en arbitration proceeding shal be
Itratlon Act shall apply to the construction, Interpretation, and

< do { Lender's costs and expensoa, including Lander's attorneys’ foos
th the an of this Guaranty, Lender may hire of pay someone also to help
ve fipensas of such enforcement. Costs and oxpensas Include Lender's
bee lawsuit, including attorneys’ fees and legal axpansas for bankruptcy
matic stay of Injunction), and apposls. Guerantor also shall pay all court coats

arbitrator shall have the aight of the pow
may be entered tn any court having Jurffilitio
of compatont jurisdiction, The ststuto 3 dog
an ection brought by a party shall be appllcat

deemed tho commencement of an action fits
enforcement of ths arbitration provision,

Attorneys’ Feas; Expenses. Guarantor agrees tips
and Lender's legal expenses, incurred fn connay
entorco this Guaranty, and Guarantor shu}
attormoys' feos and legal axpanses whothe

proceadings {including afforts to modlity or vacate

 

and such additional fees o3 may ba directed by wart.
Captlon Headings, Caption headings in thi are for convenience purposes only and are not to be used to interpret or dofine the
provisions of this Guaranty.

Governing Law. This Guaranty wil be governed by, construad end enforced In accordance with foders! law end the lows of tha State of
Missourl, This Guaranty has been sccepted by Lender \n tha State of Mlasourl.

Cholce of Venus, I thera is a lawsuit, Guarentor agraes upon Lender's requost to submit to the jurisdiction of the courts of St. Louis
County, State of Missourl,

Integration. Gusrentor fusther agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had tho

 

 

 

opportunity te be advised by Guarantor’s attornay with respact to this G yi the fully reflects G "s and parol

avidence is not required to interpret the terms of this Guaranty. Guarsntor horeby indemnitios and holds Lender harmless [rom ail losses,

claims, damages, end costs (Including Lendar's ys’ fees) sullered or t d by Lender 03 a result of any breech by Guarantor of the
v Jona and og) of this peragraph

 

Interpretation, In all cases wharo there Is more than one Borrower or Guarantor, than all words used in this Guaranty in the singular shell
be deemed to have boon used in tho plurel where the context and construction so require; and whare thara ls mora than one Borrower
named in this Guaranty or whan this Gusranty fs executed by more than ong Guarantor, the words “Borrower” and “Guarantor
fespoctively shall maan all ond any ona of more of them, The words “Guzrantor,” “Borrower,” and "Lender" Include the heirs, successors,
assigns, and transferees of cach of them. Al of the obligations of Guarantor under this Guaranty (if more than one Guarantor) shail te folnt
and several, 1! 9 court finds that ony provision of this Guaranty Is not valid or should not be enforced, that fact by itself will not mean that
the rest of this Guaranty will not be valid or enforced. Therefore, 8 court wil cnforca tha rest of the provisions of this Gusranty even IIo
provision of this Guaranty may be found to be invalid or unenforceable, tf any ona or more of Borrowar ow Guarantor era corporations,
partnarshipa, limited lability companies, of similar entities, it is nol necescary for Lender to inquire into the powers of Borrower or
Guarentor or of the officers, directors, partners, managers, of other agents tcting of purporting to act on their behall, end any Loan
indebtadnoss made or created in reliance upon the professed sxercise of such powers shall be guerentood undor this Guaranty.

Notices. Any nouco required to be given under this Guersnty shall be given in writing, and, except for rovecation notices by Guerantes,
shall be effective ‘when actually delivered, whan actually received by telefacsimile (unless otherwise requited by lawl, when deposited with
a notionally recognized overnight courlar, or, If mailed, when deposited in the United States mail, as first class, certified or registered moll
postage prapald, directed to tha addresses shown noar tha beginning of this Guaranty. All revocation notices by Guarentor shall bo in
writing and shall bo effective upon delivery to Lender as provided in the section of this Guarenty ‘entitled “DURATION OF GUARANTY.

Any party may change Its address for notices under this Guaranty by giving formal written notice to the other pantiss, spocitying that the
purpose of tha notice Is to chango the party's address. For notice purposes, Guarentor agrees to koep Lander informed at all times af
6 ‘s currant add: Untoas othorwi: ided of required by law, if there is more then ong Guarantor, any notice given by Londet

to any Guarantor |s doomed to be notice given to afl Guarantors.
t

No Waiver by Lender. Lender sholl not ba deemed to have waived any rights under this Guaranty unless such weiver Is givan in writing and
signed by Lender. No delay or omission on the part of Lander in exercising any right shall operate as 6 walver of such fight or any other
right. A waiver by Londer af a provision of this shall not prajudi itute a walver of Landar'’s right othorwlse to demand

or
suict compliance with that provision of any other provision of this Guaranty. No prior waiver by Lander, for eny course ai doaling batwaen
Lendor and Guarantor, shall constitute a waiver of any of Landar's rights of of any of Guarantor's obligations op to any future transactions.
Whanaver the consent of Lender Is required undar this Guaranty, the granting of such consent by Lander in any Instance shell not constitute
' confidential
Matt Murrell
Baker Donelson

Apr 19, 2017 10:03
(Page 8

of . 8)

 

Case 19-30460-wva Doc 63-1 Filed 10/10/19 Page9of9

— confidential =
Matt Murrell

Loan No: ililio1s comppnclape Gughanry Paga 3

 

continuing consent tu subsequent instances whsre such consent is required end in all cases such consant may ba granted or withheld in
the sole discretion uf Lendar,

s and Aasig This G y shell be und d to be for the benefit of Londar and for such other person or parsons as may
from ume to time become or be tho holder or owner of eny of tha indebtedness or any interest therein, and this Guaranty shall be
vanstorable to the game extant snd with tha sema forco and effect 8s any such Indebtedness may be transferable.

THE FOLLOWING NOTICE IS REQUIRED BY [LLUNOIS LAW: Untess Guarentor provides Lendor with evidence of the Insurance coverage required
by Guarantor's sgreement with Lender, Lendor may purchase Insurance ot Guarentor's expense to protect Lender's Interoata in the collateral.
This Insurance may, but necd not, protect Guarantor's interests, The coverage that Lender purchases may not pay ery claim that Guarentor
makes of any clelm that fy made against Gusrentor In connectlon with the collateral. Guarantor may later cancel any insurence purchased by

 

 

Lender, but only after providing Lender with evid that G haa ¢ as required by thelr ag! mt, Uf Lender
purchases Insuzance for the collatera!, Guarantor will be rssponsible for the costs of that Insurance, Including Interest and any others charges
Lender may impose In Jon with the pt. of the & until the offective dats of the listion or expkation of the L

 

The costs of the Insurance may be edded to Guarantor's total outstanding balance or obligation, Tha costs of the Insurance mey be more than
the cost of insurance Guasantor may be shle to obtain en Gusrantor’s own.

DEFINITIONS. The following capitalized words end terma ahall have the following masnings when used in this Guaranty. Uniess specifically
Stated to the conuary, ell references to dollar amounts shall masn amounts in lawful money of the United Stotes of America. Words and terms
used in the singutar shall include the plural, and the plural shall inctude the singular, as tho Context may requira, Words and terms not otherwise
Getined In this Guasenty shall have the masnings att:ibuted to such torms in the Uniform Commercial Coda:

Borrower, The word “Borrower” masns Kusrin & Richards, Inc., and all other persons and entitics signing the Note in whatever capacity.
Guarantor. Tha word "Guarantor™ meens each and avery person or antity signing this Guaranty, including without limitation Leo Tigue, Jr..

Guorenty. The word “Guaranty” means the guuranty from Guarantor to Lender, including without timitation a guaranty of afl or part of the
Note.

indebted The word “indebted: “ means B “s Indeb to Londer a3 more particularly described in this Guaranty.

Lender, The word *Lender” means Union Planters Bank NA, its successors and assigns.

Rete, The word “Note” means the promissory note dated August 9, 2003, In the ortginal peinelpal amount of $200,000.00 from Borrower
to Lander, together with afl renawats of. extensions of, modifications of, rafi of, cor of, and 1s for the
promissory note or agreement.

Related Documents, The words "Related Documents’ moan all promissory notes, credit agreements, loan agreements, environmental
agreements, guarantias, security agresments, mortgages, deeds of rstl security decds, collateral mortgages. and all other instruments.

gi and ¢ Row orb I with the bf

WAIVE JURY, Lender and Gusrantor hereby watve the right to any jury tis! In any action, procesding, or counterclaim brought by elther Lendor
or Borrower against the other.

Es Ponmmach CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE

 
       
 

at THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
[GUARANTY 1S EFFECTIVE UPON GUARANTOR’S EXECUTION AND
Ree WILL, CONTINUE UNTIL TERMINATED tN THE MANNER SET FORTH
AC CE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY

TERMS, IN ADDITION, EACH GUARANTOR UNDERSTANDS THA
DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUA
IN THE SECTION TITLED “DURATION OF GUARANTY". N
EFFECTIVE. THIS GUARANTY IS DATED AUGUST 9, 290;

Or,
AIK AO” ye" BH
Ss wets” y= ae fe or

GUARANTOR:

 

confidential
Matt Murrell
Baker Donelson
Apr 19, 2017 10:03

 
